UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   December 8, 2011
                                                   #ECO-019
                             No. 11-8026

                                    Pierre P. Joseph

                                            v.

                        Hess Oil Virgin Islands Corp., Petitioner

                           (V.I. S. Ct. Civil No. 2009-00054)

Present: McKEE, Chief Judge, FUENTES and SMITH, Circuit Judges

      1.     Motion by Petitioner to Revise or Withdraw Precedential, One-Judge
             Opinion on Motion for Extension of Time;

      2.     Declaration of Roy T. Englert, Jr., Esq. in Support of Motion to Revise or
             Withdraw Precedential, One-Judge Opinion on Motion for Extension of
             Time;

      3.     Amicus Brief by the Bar Association of the Third Federal Circuit in
             Support of Petitioner.



                                                      Respectfully,
                                                      Clerk/nmr
_________________________________ORDER________________________________
The foregoing Motion to Withdraw the Opinion is DENIED. The Motion to Amend the
Opinion is GRANTED. The precedential opinion in Joseph v. Hess Oil Virgin Islands
Corp., No. 11-8026, which is reprinted in 651 F.3d 348 (3d Cir. 2011), is AMENDED as
follows:

       1.     The first sentence in section II.B. of the opinion, which appears on page 20
of the slip opinion and at 651 F.3d at 356 in the right hand column, is amended as set
forth below adding the underlined text.

             In light of the foregoing, I conclude that a petitioner seeking
             an extension under LAR 112.4(a) usually must demonstrate a
             need for more time based on an event or cause beyond the
             control of counsel or the petitioner.
      2.     At the end of the first paragraph in section II.B. of the opinion after the
phrase “and not the rule.” and before the next paragraph which states “HOVIC has not
demonstrated. . .”, the following footnote shall be added:

             This discussion of good cause governs only motions to extend
             the time for filing a petition for certiorari under Third Circuit
             LAR 112.4(a). It does not address the standard applicable to
             a motion for an extension of time to file a notice of appeal.


                                                        By the Court,

                                                        /s/ D. Brooks Smith
                                                        Circuit Judge

Dated: October 10, 2012
NMR/cc:    Donna M. Doblick, Esq.
           Peter Goldberger, Esq.
           James C. Martin, Esq.
           Lee J. Rohn, Esq.